UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: March 31, 2010 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-16667 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 23-2222567 (I.R.S. Employer Identification No.) 4 Brandywine Avenue - Downingtown, PA 19335 (Address of principal executive offices and Zip Code) (610) 269-1040 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock ($1.00 Par Value) (Class) (Shares Outstanding as of May 13, 2010) DNB FINANCIAL CORPORATION AND SUBSIDIARY INDEX PARTI - FINANCIAL INFORMATION PAGE NO. ITEM 1. FINANCIAL STATEMENTS (Unaudited): CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, 2010 and December 31, 2009 3 CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2010 and 2009 4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Three Months Ended March 31, 2010 and 2009 5 CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2010 and 2009 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 33 ITEM 4T CONTROLS AND PROCEDURES 33 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 33 ITEM 1A. RISK FACTORS 33 ITEM 2. UNREGISTERED SALES OF EQUITYSECURITIES AND USE OF PROCEEDS 34 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 34 ITEM 4. REMOVED AND RESERVED 34 ITEM 5. OTHER INFORMATION 34 ITEM 6. EXHIBITS 34 SIGNATURES 35 EXHIBIT INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS DNB Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) March 31 December 31 (Dollars in thousands except share data) Assets Cash and due from banks $ $ Federal funds sold Cash and cash equivalents AFS investment securities HTM investment securities (fair value of $39,562 and $43,742) Restricted stock Total investment securities Loans and leases Allowance for credit losses ) ) Net loans and leases Office property and equipment, net Accrued interest receivable OREO & other repossessed property Bank owned life insurance Core deposit intangible Net deferred taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Non-interest-bearing deposits $ $ Interest-bearing deposits: NOW Money market Savings Time Total deposits FHLB advances Repurchase agreements Junior subordinated debentures Other borrowings Total borrowings Accrued interest payable Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $10.00 par value; 1,000,000 shares authorized; $1,000 liquidation preference per share; 11,750 issued at March 31, 2010 and December 31, 2009 11,511 Common stock, $1.00 par value; 10,000,000 shares authorized; 2,861,618 and 2,861,618 issued respectively Stock warrants Treasury stock, at cost; 235,007 and 243,593 shares, respectively ) ) Surplus Accumulated deficit ) ) Accumulated other comprehensive loss, net ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 DNB Financial Corporation and Subsidiary Consolidated Statements of Operations (Unaudited) (Dollars in thousands,except share data) Three Months Ended March 31, Interest Income: Interest and fees on loans and leases $ $ Interest and dividends on investment securities: Taxable Exempt from federal taxes 45 49 Interest on cash and cash equivalents 27 19 Total interest income Interest Expense: Interest on NOW, money market and savings Interest on time deposits Interest on FHLB advances Interest on repurchase agreements 65 69 Interest on junior subordinated debentures Interest on other borrowings 22 22 Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest Income: Service charges on deposits Wealth management fees Increase in cash surrender value of BOLI 62 63 Gain on sale of securities Loss on sale of OREO — Other fees Total non-interest income Non-interest Expense: Salaries and employee benefits Furniture and equipment Occupancy Professional and consulting Advertising and marketing 70 Printing and supplies 41 39 FDIC insurance 64 FHLB prepayment penalties — Other expenses Total non-interest expense Income before income taxes Income tax expense 89 Net Income $ $ Preferred stock dividends and accretion of discount Net Income available to Common Shareholders $ $ Earnings per common share: Basic $ $ Diluted $ $ Cash dividends per common share $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 DNB FINANCIAL CORPORATION AND Subsidiary Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) (Unaudited) (Dollars in thousands) Preferred Stock Common Stock Stock Warrants Treasury Stock Surplus Accumulated Deficit Accumulated Other Compre- hensive Loss Total Balance at January1, 2010 $ ) $ $ ) $ ) $ Comprehensive income: Net income for three months ended March 31, 2010 — Other comprehensive income, net of tax: Unrealized gains on AFS securities, net — Total comprehensive income — Preferred stock discount accretion 7 — (7
